Boreman, J.,
delivered the opinion of the Court.
This is a suit originally brought in the. District Court tor $111.05. The Defendant demurred to the complaint upon the ground that the District Court had no jurisdiction to render judgment for that sum. The demurrer was overruled; and to reverse this judgment of the Court below, overruling the demurrer, the Defendant appeals to this Court.
There is, perhaps, no disagreement among the members of this Court as to whether the District Court had jurisdiction to render judgment for the sum sued for, yet as the order of the Court overruling a demurrer is not an appealable order, this Court does not have jurisdiction to decide the case, and consent of parties cannot give such jurisdiction.
The appeal should be dismissed.